PRESS RELEASE Consolidated-Tomoka Land Co. • P. O. Box 10809 • Daytona Beach, FL 32120-0809 • 386-274-2202 • Fax: 386-274-1223 For Immediate Release Date: February 8, 2010 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 Consolidated Tomoka Announces Actions Related to 2010 Annual Meeting of Shareholders DAYTONA BEACH, FLORIDA (February 8, 2010) – Consolidated-Tomoka Land Co. (NYSE AMEX-CTO) (the “Company”) announced today that at a meeting of the Company’s Board of Directors held on February 8, 2010, John C. Adams, Jr. elected not to stand for re-election to the Board and will retire when his term in Class I expires in April 2010.William J. Voges, Chairman of the Board, stated “Mr.
